        Case 2:16-cv-04795-CMR Document 100 Filed 07/23/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SAHAR JALLAD
                      Plaintiff,
            v.                                     CIVIL ACTION NO. 16-4795
 FELIX MADERA
                      Defendant.


                                        ORDER


     AND NOW, this 23rd day of July 2020, upon consideration of Defendant’s Motion for

Summary Judgment [Doc. No. 88] and the response thereto, it is hereby ORDERED that the

Motion is GRANTED and Plaintiff’s Complaint is DISMISSED WITH PREJUDICE. The

Clerk is directed to CLOSE the case.

     It is so ORDERED.

                                                BY THE COURT:

                                                 /s/ Cynthia M. Rufe
                                                _____________________
                                                CYNTHIA M. RUFE, J.
